                                     Case 2:19-cv-09941-DMG-E Document 30 Filed 11/20/20 Page 1 of 4 Page ID #:145



                                      1   CHARLES PARKIN, City Attorney
                                          KYLE R. BEVAN, Deputy City Attorney
                                      2   State Bar No. 294877
                                          411 W. Ocean Boulevard, 9th Floor
                                      3   Long Beach, California 90802-4664
                                          Telephone: (562) 570-2200
                                      4   Facsimile: (562) 436-1579
                                      5   Attorneys for Defendant
                                          CITY OF LONG BEACH
                                      6
                                      7
                                      8                         UNITED STATES DISTRICT COURT
                                      9                       CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11   REYNALDO G. GUTIERREZ, on behalf                   Case No: 2:19-cv-09941-DMG-E
                                          of himself and all other similarly situated,
                                     12                                                      Honorable Dolly M. Gee
                                                              Plaintiffs,
OFFICE OF THE CITY ATTORNEY
 CHARLES PARKIN, City Attorney
 411 W. Ocean Boulevard, 9th Floor




                                     13                                                      JOINT PROPOSED STIPULATION
                                                vs.                                          TO MODIFY SCHEDULING
      Long Beach, CA 90802




                                     14                                                      ORDER; FILED CONCURRENTLY
                                          CITY OF LONG BEACH; Does 1-50,                     WITH [PROPOSED] ORDER
                                     15   inclusive,
                                     16                       Defendants.                    Complaint Filed: September 30, 2019
                                                                                             Trial Date:      March 30, 2021
                                     17
                                     18         COMES NOW Plaintiff, REYNALDO G. GUTIERREZ, and Defendant,
                                     19   CITY OF LONG BEACH, through their respective counsel of record, and do hereby
                                     20   jointly request and stipulate to continue the trial date and all related dates as follows:
                                     21   ///
                                     22   ///
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                                         1
                                           JOINT PROPOSED STIPULATION TO MODIFY SCHEDULING ORDER
                                     Case 2:19-cv-09941-DMG-E Document 30 Filed 11/20/20 Page 2 of 4 Page ID #:146



                                      1                                         RECITALS
                                      2           WHEREAS the Parties have been diligent in conducting discovery and
                                      3   research regarding the issues in this case;
                                      4           WHEREAS the issues in this case are reasonably straightforward and will be
                                      5   resolved in large part by discovery and the deposition testimony of the parties;
                                      6           WHEREAS the parties, for various reasons related to the coronavirus
                                      7   pandemic and health orders, have not yet been able conduct depositions;
                                      8           WHEREAS the parties desire to finish discovery well in advance of the last
                                      9   day to file motions so that they can meaningfully meet and confer about the case;
                                     10           WHEREAS the parties desire to mediate this case to obtain an independent
                                     11   assessment of liability and potential damages before summary judgment;
                                     12           WHEREAS the parties are aware of the impact the pandemic is having on the
OFFICE OF THE CITY ATTORNEY
 CHARLES PARKIN, City Attorney
 411 W. Ocean Boulevard, 9th Floor




                                     13   state and federal courts and anticipate this civil matter will not take priority over
      Long Beach, CA 90802




                                     14   other matters that may conflict with the Court’s calendar;
                                     15           WHEREAS trial is currently set for July 6, 2021;
                                     16           WHEREAS the parties propose a new trial date of January 4, 2022;
                                     17           WHEREAS the parties propose a new Final Pretrial Conference date of
                                     18   December 7, 2021;
                                     19           WHEREAS the parties propose a last day to file motions of August 27, 2021;
                                     20           WHEREAS the parties propose an expert discovery cut-off of November 2,
                                     21   2021;
                                     22           WHEREAS the parties propose a fact discovery cut-off of August 4, 2021;
                                     23
                                     24   IT IS SO STIPULATED:
                                     25   ///
                                     26
                                     27
                                     28
                                                                                        2
                                           JOINT PROPOSED STIPULATION TO MODIFY SCHEDULING ORDER
                                     Case 2:19-cv-09941-DMG-E Document 30 Filed 11/20/20 Page 3 of 4 Page ID #:147



                                      1    DATED:
                                                                               CHARLES PARKIN, City Attorney
                                      2
                                      3
                                                                               By: /s/ Kyle R. Bevan
                                      4
                                                                                    KYLE R. BEVAN
                                      5                                             Deputy City Attorney
                                      6                                        Attorney for Defendant
                                                                               CITY OF LONG BEACH
                                      7
                                      8
                                      9
                                           DATED:
                                     10
                                     11
                                     12                                        By: /s/ Reynaldo G. Gutierrez
OFFICE OF THE CITY ATTORNEY




                                                                                   REYNALDO G. GUTIERREZ
 CHARLES PARKIN, City Attorney
 411 W. Ocean Boulevard, 9th Floor




                                     13                                            Pro Per
      Long Beach, CA 90802




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                3
                                           JOINT PROPOSED STIPULATION TO MODIFY SCHEDULING ORDER
                                     Case 2:19-cv-09941-DMG-E Document 30 Filed 11/20/20 Page 4 of 4 Page ID #:148



                                      1                                  PROOF OF SERVICE
                                      2   STATE OF CALIFORNIA   )
                                                                ) ss
                                      3   COUNTY OF LOS ANGELES )
                                      4   I am employed in the County of Los Angeles, State of California. I am over the age
                                          of eighteen and I am not a party to the within entitled action. My business address is
                                      5   411 W. Ocean Boulevard, 9th Floor, Long Beach, California 90802.
                                      6   On November 20, 2020, I served the within:
                                      7    JOINT PROPOSED STIPULATION TO MODIFY SCHEDULING ORDER;
                                                  FILED CONCURRENTLY WITH [PROPOSED] ORDER
                                      8
                                          on all interested parties in said action, by placing a true copy and/or original thereof
                                      9   enclosed in sealed envelopes address as follows:
                                     10    Reynaldo G. Gutierrez, Pro Se
                                           2330 Santa Fe Ave.
                                     11    Long Beach, CA 90810
                                           Telephone: (562) 400-0922
                                     12    Email: reycrown1946@yahoo.com
OFFICE OF THE CITY ATTORNEY
 CHARLES PARKIN, City Attorney
 411 W. Ocean Boulevard, 9th Floor




                                     13        BY MAIL: I am “readily familiar” with the firm’s practice of collection and
      Long Beach, CA 90802




                                                processing of correspondence for mailing. Under that practice it would be
                                     14         deposited with the U.S. postal service on that same day with postage thereon
                                                fully prepaid at Long Beach, California in the ordinary course of business. I
                                     15         am aware that on motion of the party served, service is presumed invalid if
                                                postal cancellation date or postage meter date is more than one day after date
                                     16         of deposit for mailing in affidavit.
                                     17        BY ELECTRONIC MAIL: In addition to the above service by mail, hand
                                                delivery, or UPS, I caused said document(s) to be transmitted by scanning the
                                     18         document into a PDF or comparable electronic format and sent that document
                                                by email transmission.
                                     19
                                          Executed on November 20, 2020, at Long Beach, California.
                                     20
                                               (Federal) I declare that I am employed in the office of a member of the bar of
                                     21         this court at whose direction the service was made.
                                     22
                                     23
                                     24                                                                Monica Caro
                                     25
                                     26
                                     27
                                     28
                                                                                      4
                                           JOINT PROPOSED STIPULATION TO MODIFY SCHEDULING ORDER
